Name: 88/248/EEC: Commission Decision of 22 March 1988 authorizing Denmark to permit temporarily the marketing of field pea seed not satisfying the requirements of Council Directive 66/401/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  plant product
 Date Published: 1988-04-27

 Avis juridique important|31988D024888/248/EEC: Commission Decision of 22 March 1988 authorizing Denmark to permit temporarily the marketing of field pea seed not satisfying the requirements of Council Directive 66/401/EEC Official Journal L 106 , 27/04/1988 P. 0037 - 0037*****COMMISSION DECISION of 22 March 1988 authorizing Denmark to permit temporarily the marketing of field pea seed not satisfying the requirements of Council Directive 66/401/EEC (88/248/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Directive 87/480/EEC (2), and in particular Article 17 thereof, Having regard to the request submitted by Denmark, Whereas in Denmark the production of seed of field pea of the early ripening, short growth type, with a low tannin content, satisfying the requirements laid down in Directive 66/401/EEC, was insufficient in 1987 and is not adequate to supply the needs of that country; Whereas it has not been possible to cover those needs satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive; Whereas Denmark should therefore be authorized to permit, for a period expiring on 31 May 1988 the marketing of seed of the abovementioned species subject to less stringent requirements; Whereas other Member States which are able to supply Denmark with such seed not satisfying the requirements of the said Directive should be authorized to permit the marketing of such seed, provided that it is intended for Denmark; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Denmark is hereby authorized to permit, until 31 May 1988, the marketing in its territory of a maximum of 24 900 tonnes of field pea seed (Pisum sativum L. partim) of the early ripening, short growth type, with a low tannin content, of the category 'certified seed', which does not satisfy the requirements relating to minimum germination capacity laid down in Annex II to Directive 66/401/EEC, provided that the following requirements are satisfied: (a) the germination capacity shall be at least 70 % of pure seed; (b) the official label shall bear the following endorsements: - 'minimum germination capacity 70 %', - 'intended exclusively for Denmark'. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territories of a maximum of 24 900 tonnes of field pea seed, provided that it is intended exclusively for Denmark. The official label shall bear the endorsements referred to in Article 1 (b). Article 3 The Member States shall notify the Commission before 31 July 1988 of the quantities of seed marketed in their territories pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Brussels, 22 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 273, 26. 9. 1987, p. 43.